DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to claims filed 11/27/2020.  Claims 1-22 and 24-88 are amended. Claims 1-88 are pending and examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-88 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.
The basis for applicant's asserted utility (a reactionless thruster see [0002] An electromagnetic energy momentum thruster, also known as a radio frequency (RF) resonant cavity thruster or an EmDrive, is an electromagnetic thruster comprising a cavity resonator and an electromagnetic radiation source which produces a thrust from an electromagnetic field inside the cavity resonator. Such electromagnetic energy momentum thrusters provide direct conversion of electrical energy to thrust without the use of a propellant) requires the violation of known scientific principles. In particular, the present invention comprises a closed system (no interactions exist to change the net momentum of the system) asserted to function as a thruster/propulsive net ext = Propulsive Force = the rate of change of the momentum of the center of mass).  In the instant invention the Propulsive Force = 0 since the Net External Force is 0.  Tipler “Physics for Scientists and Engineers”, Fifth Edition 2004, Pages 247 252 and 253.  See also UConn Today “To Mars in 70 Days. Science Fiction or Fact?” which Brice Cassenti, an expert in advanced propulsion systems states the operability of EMDrives would “invalidate much of the basis for physics as we know it” (page 2 “Although the EM Drive appeared to create thrust in these tests, there was no mass or particles of any kind expelled during the process. This is a violation of Newton’s third law of motion, which says that for every action there is an equal and opposite reaction. Action and reaction is a direct result of the conservation of momentum. The violation of such a basic law as the conservation of momentum would invalidate much of the basis for all of physics as we know it.”).  Casseinti further concludes the likelihood of such an invalidation of “much of the basis for all of physics as we know it” (a requirement for the operability of EMDrives) is “slim” (page 4 “over my professional life I have seen several of these exciting experimental or theoretical results reported in peer-reviewed literature. So far only the reality of black holes has come through. So, based on my experience, the probability of this holding up under further analysis and testing appears slim. But it’s not zero.”).  See also Tajmar “The SpaceDrive Project - First Results on EMDrive and Mach-Effect Thrusters” which teaches that with regards to generation of thrust by an EMDrive as discusses in the NASA paper by White” Measurement of Impulsive Thrust from a Closed Radio-Frequency Cavity in Vacuum”, that the thrust attributed to an EM drive could be due to 
The dependent claims do not present additional structure which further lend to the operability of the independent claim on which they depend because while the structure being claimed modifies known structure in claim 1, the use of the structure for electromagnetic energy momentum thrust has not been proven operable. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In In re Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed Wands, 858 F.2d at 737: (1) the breadth of the claims (a reactionless thruster); (2) the nature of the invention (a reactionless propulsion system (one in which propulsive force is generated without a reaction force in violation of Newton’s second law)); (3) the state of the prior art (no credible reactionless propulsion systems exist); (4) the level of one of ordinary skill (a master’s degree in aerospace engineering with 20 years of experience); (5) the level of predictability in the art (no credible reactionless propulsion systems exist and there may never be); (6) the amount of direction provided by the inventor (no credible guidance is provided by the inventor as to how to make and use the claimed invention); (7) the 
Claims 1-88 are rejected under 35 U.S.C. 112(b).
Claims 1, 4, 6, 8, 9, 17-19, 23, 25, 28, 30, 31, 39, 40, 41, 45, 48, 50, 52, 53, 61-63, 67, 70, 72, 74, 75, 83, 84, 85, the modifier “about” renders the terms it modifies indefinite.  Claims dependent therefrom are rejected for the same reasons.
Claims 4-7, 23, there is a lack of antecedent basis for “the base”. Claims dependent therefrom are rejected for the same reasons.

Response to Arguments
Applicant’s arguments provided in the document “Affidavit-traversing rejections or objections rule 132” filed 11/27/2020 have been considered but are not persuasive.  Applicant’s arguments begin at paragraph 6 and are addressed sequentially therefrom.
Regarding paragraph 6:
Simply stating the source of the net propulsive force is “the tapered RF cavity interior conductive surfaces” is an assertion without an evidentiary basis.  As such it is not sufficient to apprise the office of an error in the rejection.
The assertion that the electromagnetic field interacts with gravity is only relevant in the production of thrust to the extent the interaction results in the expulsion of net momentum from the system, resulting in an opposing reactive force which is the thrust 
That finite power consumption is a feature of slow than light travel does not lead to the conclusion applicant’s apparatus is operational.  Such a statement is only relevant in the production of thrust to the extent the interaction results in the expulsion of net momentum from the system, resulting in an opposing reactive force which is the thrust provided to the system.  None of the assertions are tied to the structure of the apparatus and how that structure results in the expulsion of net momentum from the system.
Regarding paragraph 7:
The assertions of paragraph 7 are only relevant in the production of thrust to the extent the interaction results in the expulsion of net momentum from the system, resulting in an opposing reactive force which is the thrust provided to the system.  None of the assertions are tied to the structure of the apparatus and how that structure results in the expulsion of net momentum from the system.
Regarding paragraph 8:
The assertion that the system is not closed is only relevant to the extent the system expels net momentum from the system, resulting in an opposing reactive force which is the thrust provided to the system.
A system producing black body radiation does not necessarily result in the expulsion of net momentum from the system, resulting in an opposing reactive force which is the thrust provided to the system.
The recitation of the system producing heat has been construed as the same as the system radiating black body radiation.
Regarding paragraphs 9 and 10:
Paragraphs 9 and 10 assert that the forces arise from within the thruster as a closed system “The Electromagnetic energy momentum thruster produces an electromagnetic energy momentum tensor … equivalent to a net internal force = a net propulsive force”.
Paragraph 11 asserts that the forces arise from within the thruster as a closed system “differential radiation pressure on electromagnetic energy momentum base interior and tapered interior surface equivalent to gravitational acceleration”.
Regarding paragraphs 12 and 13:
Applicant’s assertions are not tied to the structure of the apparatus and how that structure results in the expulsion of net momentum from the system.
Regarding paragraph 14:
Applicant asserts that the breaking of symmetry for the electromagnetic system results in a system that is not closed.  However, for the generation of thrust, the only relevant violation of a closed system is one that results in the expulsion of net momentum from the system, resulting in an opposing reactive force which is the thrust provided to the system. None of the assertions result in a system which is not closed in a manner pertinent to the generation of thrust.
Regarding paragraph 15:
None of the information provided is tied to the structure of the apparatus and how that structure results in the expulsion of net momentum from the system.
Regarding paragraph 16:
Applicant appears to be arguing against a rejection that was not made involving the existence of thrust from electromagnetic interaction with Earth’s magnetic field.
Regarding paragraphs 17-21 and 23:
Applicant’s assertions are not tied to the structure of the apparatus and how that structure results in the expulsion of net momentum from the system.
Regarding paragraph 22, the cited reference appears to be missing, as such, no review can be made of the asserted contents.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741